DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved10/15/2018.
Status of Application
In response to Office action mailed 10/15/2020 (“10-15-20 OA”), Applicants amended claim 1 of the response filed 01/11/2021 (“01/11/2021 Remarks”).   
Claim(s) 1-6, 8 and 11-12 are pending examination.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-6, 8 and 11-12 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tyan et al. (PG Pub 2007/0257608; hereinafter Tyan) and Chiu et al. (US Patent No. 8,274,091; hereinafter Chiu).

    PNG
    media_image1.png
    452
    811
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 4 provided above, Tyan teaches an electroluminescent device 300 comprising: 
a first electrode 20; 
a second electrode 16; 
a light emitting layer 18 between the first electrode and the second electrode (see Fig. 4); 
a light extraction layer 40 (para [0035]; “smoothing layer”) on a side (bottom side) of the second electrode facing away from the light emitting layer (see Fig. 4), wherein the light extraction layer comprises a photoresponsive material (para [0035]);
wherein the photoresponsive material comprises a conjugated compound having a carbon-carbon double bond , the conjugated compound comprises polyvinyl carbazole (para [0035]; “PVK”);
wherein the light extraction layer is in direct contact with the second electrode (see Fig. 4),
wherein the light extraction layer further comprises a light extraction layer body material, the light extraction layer body material being doped with the photoresponsive material, the light extraction layer 
	Although, Tyan teaches the material composition of the light extraction layer as comprising both a photoresponsive material and an inorganic material, he does not explicitly teach an optical property of the light extraction layer is variable or that a light refractive index of the light extraction layer is increased in response to light irradiation of an external light.
However, according to the MPEP 2112.01: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: the optical property and light refractive index of the light extraction) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Note: the limitation the light extraction layer body material being “doped” with the photoresponsive material as cited is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  While not objectionable, the Office reminds Applicant that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how they are actually made. In re Hirao, 190 USPQ 15 at 17.  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims 
Although, Tyan teaches the material composition of the light extraction layer as comprising magnesium oxide (MgO) or silicon dioxide (SiO2)(para [0035]); he does not specifically teach the light extraction layer comprising 3-hydroxyquinoline aluminum (Alq3).

    PNG
    media_image2.png
    257
    618
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Chiu teaches a light emitting device (title) comprising: a light extraction layer 12 (col. 3, lines 28-51); wherein the light extraction layer comprises Alq3 (col. 3, lines 28-51).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of the light extraction layer of Tyan further comprise Alq3, as taught by Chiu, for the purpose of choosing a suitable and well-recognized light extraction material composition.
	Regarding claim 2, refer to the figures cited above, Although, the combined invention of Tyan and Chiu teach the claimed material composition of the light extraction layer (see claim 1 above), they do not explicitly teach a light refractive index of the light extraction layer is increased in response to irradiation of 
However, according to the MPEP 2112.01: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: the optical property and light refractive index of the light extraction) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Regarding claim 3, claim 4, claim 5 and claim 6, refer to the figures cited above, Although, the combined invention of Tyan and Chiu teach the claimed material composition of the photoresponsive material (see claim 1 above), they do not explicitly teach:
(Regarding claim 3) the photoresponsive material comprises a cis-isomer and a trans-isomer, at least a portion of the cis--3- isomer is converted into the trans-isomer in response to the irradiation of the external light, and a light refractive index of the trans-isomer is greater than a light refractive index of the cis-isomer;
(Regarding claim 4) wherein that the trans-isomer formed by converting the at least a portion of the cis-isomer is restored to the cis-isomer in response to the absence of the irradiation of the external light;
(Regarding claim 5) wherein the light refractive index of the light extraction layer depends on a ratio of the cis-isomer to the trans-isomer in the photoresponsive material; and 
(Regarding claim 6) wherein an amount by which the light refractive index of the light extraction layer is increased in response to the irradiation of the external light depends on an ability of the cis-isomer to be converted into the trans-isomer in the photoresponsive material.  
However, according to the MPEP 2112.01: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: the optical property and light refractive index of the light extraction) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Regarding claim 8, refer to the figures cited above, in the combination of Tyan and Chiu although, Tyan teaches the claimed material composition of the photoresponsive material (see claim 1), he does not explicitly teach “a doping mass ratio of the photoresponsive material to the light extraction layer body material depends on at least one of a ratio of the cis-isomer to the trans-isomer in the photoresponsive material and an ability of the cis-isomer to be converted into the trans-isomer in the photoresponsive material.” 
However, according to the MPEP 2112.01: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: the optical property and light refractive index of the light extraction) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO 
Furthermore, the limitation “a doping mass ratio of the photoresponsive material to the light extraction layer body material depends on at least one of a ratio of the cis-isomer to the trans-isomer in the photoresponsive material and an ability of the cis-isomer to be converted into the trans-isomer in the photoresponsive material” as cited is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  While not objectionable, the Office reminds Applicant that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how they are actually made. In re Hirao, 190 USPQ 15 at 17.  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 706.03(e) and MPEP 2113 [R-1]; thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.
Regarding claim 11, refer to the figures cited above, in the combination of Tyan and Chiu, Tyan teaches the electroluminescent device comprises an organic light emitting diode (para [0035]), a polymer light emitting diode or a quantum dot light emitting diode.  
2.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tyan and Chiu, as applied to claim 1 above, and further view of Zhu et al. (PG Pub 2006/0181204; hereinafter Zhu).
Regarding claim 12, refer to the figures cited above, in the combination of Tyan and Chiu, although, Tyan teaches the electroluminescent devices according to claim 1 (see claim 1 above), he does not explicitly teach a plurality of the electroluminescent devices arranged in an array.
In the same field of endeavor, refer to Fig. 3 and Fig. 4, Zhu teaches a multicolor or full color pixelated display (para [0009] and claim 41) is produced by forming an array of OLED structures (claim 41).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the OLED’s of Tyan, in an array, as taught by Zhu, “to generate multicolor images, including full color images” (para [0009]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

    /KYOUNG LEE/    Primary Examiner, Art Unit 2895